PER CURIAM.
This attorney-discipline proceeding is before the Court for review of the report of the referee and the entry of an appropriate judgment. Our jurisdiction is based on this Court’s authority to regulate the legal profession. Art. V, § 15, Fla.Const.
The report of the referee states that, in response to the complaint of The Florida Bar, the respondent submitted an unconditional guilty plea for a consent judgment on discipline. The Florida Bar in turn filed a motion for approval of the consent judgment on discipline. Accordingly, the referee found respondent guilty of professional misconduct and recommended a public reprimand and two years of probation involving scrutiny of respondent’s trust accounting practices.
Neither party seeks review of the referee’s report, which merely finds facts that respondent admitted and imposes discipline to which respondent consented and which the Bar agreed to recommend and did recommend. We approve the findings of fact and recommended disciplinary measures. Fla.Bar Integr.Rule, art. XI, Rule 11.-09(3)(f).
The findings of fact and recommendations of the referee are that respondent failed to keep trust account records and to follow trust account procedures in accordance with the prescribed minimum requirements, and that he therefore violated article XI, rule 11.02(4) of the Integration Rule of The Florida Bar, article XI, section 11.-02(4)(c) of the Integration Rule Bylaws, and Disciplinary Rule 9-102(A) of the Code of Professional Responsibility. In view of various mitigating circumstances, the fact that there was no misappropriation of client funds, and the lack of prior disciplinary action, the referee recommended a public reprimand by publication of the Court’s final judgment and two years of probation with the condition that quarterly reports by a certified public accountant be submitted to The Florida Bar showing compliance with rule 11.02(4)(c) of the Integration of The Florida Bar.
We adopt the recommended findings and discipline. We also assess against respondent the costs of this proceeding and enter judgment for same in the amount of $1,021.19, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.